DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 20‐29 is/are pending.
Claims 1‐19 are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 27 recites limitation (1) “a second imaging apparatus which images the surface of the substrate after being treated in the treatment apparatuses to acquire a second substrate image”, and limitation (2) “control the substrate to be subjected to being treated in the treatment apparatuses, acquire the second substrate image”. Limitation (1) states that an image is acquired after the substrate treatment” while limitation (2) could mean acquiring an image before, during or after the substrate treatment. The ambiguity from the uncertain relationship between limitation (1) and limitation (2) renders the claim indefinite.

Claim(s) 28-29 is/are rejected under 112(b) for the same reason as given in their respective base claim(s).


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga (US2011/0007961) in view of Kulkarni et al (US2007/0230770) and further in view of Hess (US2014/0168418).

Regarding claim 20, Iwanaga teaches a substrate treatment system comprising a cassette station including a transfer apparatus which transfers a substrate into/out of a cassette housing a plurality of substrates, and a treatment station including a plurality of solution treatment apparatuses each of which performs a solution treatment on the substrate, the substrate treatment system comprising:
an inspection apparatus which is provided adjacent to the cassette station and images a substrate before being treated in the solution treatment apparatuses and the substrate after being treated in the solution treatment apparatuses; and
(Iwanaga, Fig. 1, cassette C adjacent to processing group G1-G5/treatment group, “processing station 3 adjacent to the cassette station 2 includes, for example, five processing unit groups G1 to G5 in each of which a plurality of processing and treatment units are multi-tiered”, “Between the third processing unit group G3 and the fourth processing unit group G4, a first transfer unit A1 is provided, and a first transfer arm 10 for supporting and transferring the wafer W is provided in the first transfer unit A1”, [0065]; Fig. 3, cassette C loaded with wafers W adjacent to processing group  G3 that includes defect inspection apparatuses 110 and treatment units 60-64, [0067])
a processor, the processor being configured to:
	store in a storage a plurality of inspection recipes including an imaging condition when imaging is performed in the inspection apparatus, each of the inspection recipes being set corresponding to a predetermined feature amount in a different range;
(Iwanaga, Fig. 7 shows a defect classification method using a neural network to classify defects from input images 230; classifying defects is also a defect inspection/detection process in terms of detecting/inspecting defect classifications or categories; “detect templates are created in advance, and the defect templates and the teaching image without defect are combined to create defect models, so that the defect models can be used as defect images in the conventional learning-type classification method. Then, a classification class of the defect can be set with respect to the feature amounts of the defect in the defect model, and a relation between the feature amounts of the defect and the classification class can be stored into the storage unit”, [0009]; “when a sufficient data storage region can be secured in the storage unit 220, the defect models M and the teaching images N1 and N2 can be saved”, [0083]; detect templates/defect models => “inspection recipes”; on the other hand, Kulkarni teaches inspection recipes for wafer alignment settings in defect inspection, “Selecting the predetermined alignment sites may be performed using an inspection system. The predetermined alignment sites may be selected during setup of an inspection process recipe”, [0090]; “Data for and/or images of the predetermined alignment sites (or indices that refer to this data) may be stored in the recipe for the inspection process. For example, information about the predetermined alignment sites for a layer on a wafer may be stored as alignment data in an inspection process recipe for the layer on the wafer, and the alignment data may be used each time the inspection system inspects a wafer of this particular device and layer”, [0091]; “inspection recipes or other recipes”, [0244])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kulkarni into the system or method of Iwanaga in order to inspect defects using image analysis with different predetermined inspection recipes for wafer alignment settings and defect classifications in the defect inspection process. The combination of Iwanaga and Kulkarni also teaches other enhanced capabilities.
	The combination of Iwanaga and Kulkarni further teaches:
	extract the feature amount from a substrate image of the substrate imaged by the inspection apparatus before being treated in the solution treatment apparatuses;
(Iwanaga, “a feature amount calculation step of calculating the feature amounts of the defects of the substrate from the captured inspection object image of the substrate”, [0008])
	select an inspection recipe including the imaging condition corresponding to the feature amount extracted by the processor, from the inspection recipes stored in the storage;
(Iwanaga, detect templates/defect models (=> “inspection recipes”), [0009, 0083], can be selected for detecting different defects)
	The combination of Iwanaga and Kulkarni et al does not explicitly disclose but Hess teaches:
	control the substrate to be subjected to being treated in the solution treatment apparatuses; and
	acquire a substrate image of the substrate after being treated in the solution treatment apparatuses which is the same substrate from whose substrate image the feature amount has been extracted before being treated in the solution treatment apparatuses based on the selected inspection recipe, and
	determine presence or absence of a defect in the substrate image of the substrate after being treated in the solution treatment apparatuses based on the selected inspection recipe selected based on the feature amount from the substrate before being treated in the solution treatment apparatuses.
(Hess, Fig. 2, a defect detection process on a die s202-s212; the top level of the defect inspection process is that: the system takes the object image (s202) and detect defects in it (s211); if defects are found at s211, the die will go to a repair process s214; after the repair process, the repaired die image will be taken; the image of the repaired die will go through the defect inspection s202-s212 again to verify if the repair work is successful)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hess into the modified system or method of Iwanaga and Kulkarni et al in order to enable a reliable automatic wafer inspection/repair system and process using pre-repair/post-repair inspection process. The combination of Iwanaga, Kulkarni et al and Hess also teaches other enhanced capabilities.

Regarding claim 21, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, wherein the transfer apparatus of the cassette station transfers the substrate before being treated in the solution treatment apparatuses into the inspection apparatus and transfers the substrate after being treated in the solution treatment apparatuses out of the inspection apparatus.
(Hess, Iwanaga, see comments on claim 1)

Regarding claim 22, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, further comprising an interface station being configured to be connected to an exposure apparatus, wherein the substrate after being treated in the solution treatment apparatuses is subjected to exposure processing by the exposure apparatus.
(Iwanaga, “The wafer W is then transferred by the wafer transfer body 101 in the interface station 4 to the aligner (not shown) where a predetermined pattern is exposed on the resist film on the wafer W. The wafer W for which the exposure processing has been completed is transferred by the wafer transfer body 101 to the post-exposure baking unit 84 and subjected to predetermined processing”, [0099])

Regarding claim 23, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, wherein a thermal treatment apparatus which performs a thermal treatment on the substrate is provided in the treatment station.
(Iwanaga, Fig. 3; “As shown in FIG. 3, in the third processing unit group G3, the temperature regulating unit 60, the transition unit 61, high-precision temperature regulating units 62 to 64 each for temperature-regulating the wafer W under temperature control with a high precision and defect inspection apparatuses 110”, [0067])

Regarding claim 24, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, wherein in the plurality of solution treatment apparatuses, a coating solution is supplied to a surface of the substrate to form a coating film and a developing treatment is performed on the substrate after exposure processing.
(Iwanaga, Fig. 2; “resist coating units 20, 21, and 22 each for applying a resist solution to the wafer W, and bottom coating units 23 and 24 each for forming an anti-reflection film that prevents reflection of light at the time of exposure processing, are five-tiered in order from the bottom. In the second processing unit group G2, solution treatment units, for example, developing treatment units 30 to 34 each for supplying a developing solution to the wafer W to develop it are five-tiered in order from the bottom”, [0066])

Regarding claim 25, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, wherein the inspection apparatus comprises
a first inspection apparatus which images the substrate before being treated in the solution treatment apparatuses and
a second inspection apparatus which images the substrate after being treated in the solution treatment apparatuses.
(Hess, Fig. 2, a defect detection process on a die s202-s212; the top level of the defect inspection process is that: the system takes the object image (s202) and detect defects in it (s211); if defects are found at s211, the die will go to a repair process s214; after the repair process, the repaired die image will be taken; the image of the repaired die will go through the defect inspection s202-s212 again to verify if the repair work is successful)

Regarding claim 26, the combination of Iwanaga, Kulkarni et al and Hess teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 20, wherein the inspection apparatus
comprises an imaging apparatus for substrate provided on one end side of a side surface of the inspection apparatus, and
images a surface of the substrate by the imaging apparatus while moving the substrate with respect to the one end side of the side surface.
(Iwanaga, Fig. 5, [0074])

Regarding claim 27, Iwanaga teaches a substrate treatment system comprising a plurality of treatment apparatuses each performing a predetermined treatment on a substrate, the substrate treatment system comprising:
(Iwanaga, Fig. 1, cassette C adjacent to processing group G1-G5/treatment group, “processing station 3 adjacent to the cassette station 2 includes, for example, five processing unit groups G1 to G5 in each of which a plurality of processing and treatment units are multi-tiered”, “Between the third processing unit group G3 and the fourth processing unit group G4, a first transfer unit A1 is provided, and a first transfer arm 10 for supporting and transferring the wafer W is provided in the first transfer unit A1”, [0065]; Fig. 3, cassette C loaded with wafers W adjacent to processing group  G3 that includes defect inspection apparatuses 110 and treatment units 60-64, [0067])
a first imaging apparatus which images a surface of a substrate before being treated in the treatment apparatuses to acquire a first substrate image;
(Iwanaga, Figs. 4-5, camera 130)
Iwanaga does not explicitly disclose but Hess teaches:
a second imaging apparatus which images the surface of the substrate after being treated in the treatment apparatuses to acquire a second substrate image;
(Hess, Fig. 2, a defect detection process on a die s202-s212; the top level of the defect inspection process is that: the system takes the object image (s202) and detect defects in it (s211); if defects are found at s211, the die will go to a repair process s214; after the repair process, the repaired die image will be taken; the image of the repaired die will go through the defect inspection s202-s212 again to verify if the repair work is successful; using one or two separate cameras for making images of a pre-repaired die and a post-repaired die is merely an expected setup choice)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hess into the system or method of Iwanaga in order to conveniently make images of a pre-repaired die and a post-repaired die separately using different imaging means. The combination of Iwanaga and Hess also teaches other enhanced capabilities.
	The combination of Iwanaga and Hess further teaches:
a processor configured to 
	save the first substrate image in an image save memory,
(Iwanaga, Fig. 10, “the image of the defect D may be binarized and stored in the template storage unit 212”, [0082])
	The combination of Iwanaga and Hess does not expressly disclose but Kulkarni teaches:
	extract a pixel value of the first substrate image saved in the image save memory,
	set one average value of pixel values of the entire first substrate image as a feature amount for the entire substrate,
(Kulkarni, “detecting defects on the wafer using the inspection data, a standard reference die, and a representation of wafer noise associated with the standard reference die in a perturbation matrix for standard reference die based inspection … a perturbation matrix or other suitable data structure that shows how the die pixels vary from die to die on the reference wafer”, [0136]; “The perturbation matrix may be defined by P_i(x, y) … where P_i(x, y) is a pixel value in the i_th die at location (x, y)”, [0138]; P_i(x, y) may represent a defect in terms of pixel value at location (x, y); P_i(x, y) may be termed as a generalized pixel value (just a name) which includes location information as one of generalized pixel value dimensions; Fig. 8, “Reference wafer 264 that is used for comparison to the test wafer is generated by determining an average difference at pixel (x, y) and a standard deviation of the difference at pixel (x, y) with respect to standard reference die image 266 for each annulus”, [0144]; note that calculating average difference at pixel (x, y) between two wafers includes calculating average pixel value pixel (x,y) of each wafer; the averaging can be taking for each annulus as well as entire wafer (i.e., only annulus))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kulkarni into the modified system or method of Iwanaga and Hess in order to collectively characterize quality deviations between a test wafer and a reference wafer using average pixel values for different regions of a wafer or using a single average pixel value for an entire wafer. The combination of Iwanaga, Hess and Kulkarni also teaches other enhanced capabilities.
The combination of Iwanaga, Hess and Kulkarni further teaches:

	classify the first substrate image into a plurality of groups based on the feature amount,
(Iwanaga, “setting classification classes of defects based on feature amounts of the defects and storing relations between the feature amounts of the defects and the classification classes into a storage unit”, [0008]; classes => groups)
		control the substrate to be subjected to being treated in the treatment apparatuses, acquire the second substrate image,
(Note the 112(b) rejection to this claim; Hess, Fig. 2, a defect detection process on a die s202-s212; the top level of the defect inspection process is that: the system takes the object image (s202) and detect defects in it (s211); if defects are found at s211, the die will go to a repair process s214; after the repair process, the repaired die image will be taken; the image of the repaired die will go through the defect inspection s202-s212 again to verify if the repair work is successful; using one or two separate cameras for making images of a pre-repaired die and a post-repaired die is merely an expected setup choice)
	combine the first substrate image classified into each of the groups and the second substrate image corresponding to the first substrate image to generate a reference image, and
(Iwanaga, “combining a teaching image of a substrate without defect with the defect template to create a defect model”, [0008]; the defect model may be an image)
	generate an inspection recipe based on the generated reference image.
(Kulkarni, “generate recipes for diagnostic and repair processes such as wafer inspection, reticle inspection, optical inspection, macro-defect inspection, electron beam inspection, optical defect review, SEM defect review, metrology processes such as ellipsometry and CDSEM, defect analysis processes, FIB and other FA processes and defect repair processes”, [0409]; the wafer inspection may be  based on the defect model of Iwanaga ([0008]))

Regarding claim 28, the combination of Iwanaga, Hess and Kulkarni teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 27, wherein the processor is configured to further store the inspection recipe in a storage.
(Iwanaga, “As the Tag 1 information, …, the recipe information of processing the wafer W, the processing date and time of the wafer W and so on are stored”, [0087])

Regarding claim 29, the combination of Iwanaga, Hess and Kulkarni teaches its/their respective base claim(s).
The combination further teaches the substrate treatment system according to claim 27, wherein the processor is configured to
further generate a difference image between the first substrate image and the second substrate image corresponding to the first substrate image,
combine a plurality of the difference images corresponding to a plurality of the first substrate images classified into each of the groups to generate a reference image being a reference of defect inspection, and
(Kulkarni, “detecting defects on the wafer using the inspection data, a standard reference die, and a representation of wafer noise associated with the standard reference die in a perturbation matrix for standard reference die based inspection … a perturbation matrix or other suitable data structure that shows how the die pixels vary from die to die on the reference wafer”, [0136]; “The perturbation matrix may be defined by P_i(x, y) … where P_i(x, y) is a pixel value in the i_th die at location (x, y)”, [0138]; P_i(x, y) may represent a defect in terms of pixel value at location (x, y); P_i(x, y) may be termed as a generalized pixel value (just a name) which includes location information as one of generalized pixel value dimensions; Fig. 8, “Reference wafer 264 that is used for comparison to the test wafer is generated by determining an average difference at pixel (x, y) and a standard deviation of the difference at pixel (x, y) with respect to standard reference die image 266 for each annulus”, [0144]; note that calculating average difference at pixel (x, y) between two wafers includes calculating average pixel value pixel (x,y) of each wafer)
generate an inspection recipe based on the reference image generated by the processor.
(Kulkarni, “generate recipes for diagnostic and repair processes such as wafer inspection, reticle inspection, optical inspection, macro-defect inspection, electron beam inspection, optical defect review, SEM defect review, metrology processes such as ellipsometry and CDSEM, defect analysis processes, FIB and other FA processes and defect repair processes”, [0409]; the wafer inspection may be  based on the defect model of Iwanaga ([0008]))


Response to Arguments
Applicant's arguments filed on 12/9/2021 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				1/11/2022